      Case: 1:19-cv-05312 Document #: 25 Filed: 01/24/20 Page 1 of 1 PageID #:102




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ANJANETTE YOUNG,                                    )
                                                    )
                                     Plaintiff,     )
                                                    )       Judge John. J. Tharp
-vs                                                 )
                                                    )       Magistrate Judge Schenkier
THE CITY OF CHICAGO, et al.,                        )
                                                    )       Case No.: 19-cv-05312
                                     Defendants.    )

                NOTICE OF MOTION AND CERTIFICATE OF SERVICE

To:     Keenan J. Saulter
        Saulter Law P.C.
        900 Ridge Road, Suite 200
        Homewood, IL 60430
        kjs@saulterlaw.com

        On Thursday, February 6, 2020, at 9:00 a.m., or as soon thereafter as counsel may be
heard, I shall appear before the Honorable Judge John J. Tharp, or any judge sitting in his stead,
in the Courtroom usually occupied by him of the United States District Court, 219 S. Dearborn
Street, Chicago, Illinois, and present the foregoing DEFENDANTS’ JOINT MOTION TO
DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT AT LAW.

       I hereby certify that on January 24, 2020, I electronically filed the foregoing
DEFENDANTS’ JOINT MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED
COMPLAINT AT LAW with the Clerk of the Court for the United States District Court for the
Northern District of Illinois by using the CM/ECF system.

                                             By: /s/ Elizabeth K. Hanford
                                             ELIZABETH K. HANFORD
                                             Assistant Corporation Counsel III
                                             City of Chicago Department of Law
                                             Federal Civil Rights Litigation Division
                                             30 N. LaSalle Street, Suite 900
                                             Chicago, Illinois 60602
                                             (312) 742-5113
                                             Atty. No. 6324009
                                             Elizabeth.Hanford@cityofchicago.org
